DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1, 5, 9, 11, 19, 21, 23, 60  have been amended, claims 2-4, 6-8, 10, 12-18, 20, 22, 24-55, 59 have been cancelled, claim 58 has been withdrawn, new claims 61-69 have been added, and claims 1, 5, 9, 11, 19, 21, 23, 56-58, 60-69 are pending as amended on 01/19/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 01/19/21. In particular, claim 1 has been amended to include change in the structure of compound formula IA. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        This application has PRO 62/429,507 12/02/2016.

Information Disclosure Statement
8.        The information disclosure statement (IDS) submitted on 11/30/20 was filed after the mailing date of the Non-Final Office action on 10/19/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
9.         Applicant's amendment filed on 01/19/21, has been fully considered and entered. 

Response to Arguments
10.       Applicant's arguments with respect to rejection of claims 1, 5-6, 9, 11, 19, 21, 23, 56-57, 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and claims 1, 5-6, 9, 11, 19, 21, 23, 56-57, 60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 01/19/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn. 
11.       Applicant's arguments with respect to rejection of claims 1, 5, 9, 11, 19, 21, 23, 56-57 under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 4633019), and claim 60 under 35 U.S.C. 103 as being unpatentable over Thompson in view of 
12.       Applicant's arguments with respect to rejection of claims 1, 5-6, 23, 56 under 35 U.S.C. 102(a)(1) as being anticipated by Nishihara (US 3763048) filed on 01/19/21, have been fully considered but are moot in view of amendment. Nishihara does not disclose claim 1 features Accordingly, previous rejections have been withdrawn.

Scope of the Elected Invention
13.       Claims 1, 5, 9, 11, 19, 21, 23, 56-58, 60-69 are pending in this application.                           Claim 58 has been withdrawn in amendment filed on 01/19/21. Claims 64-65 are withdrawn in this Office action as drawn to non-elected species. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 1, 5, 9, 11, 19, 21, 23, 56-57, 60-63, 66-69, drawn to a method and species: compound of formula (IA) wherein R1 is -CH2CH2OH; R2 is H; R3 is H; and n is 1, additive: solvent and operation stage: surface is part of equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas. 

Claim Rejections - 35 USC § 102
14.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1, 5, 9, 11, 19, 21, 23, 56, 61, 67-68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabb (US 2998462).
           Regarding claims 1, 5, 9, 11, 19, 21, 23, 61, 67-68, Crabb discloses a method of inhibiting corrosion at a surface, the method comprising contacting the surface with an effective amount of an anti-corrosion composition comprising a compound of formula: R’-S-(CH2)x-OR’’, wherein R’, R’ are selected from the group consisting of  hydrogen, methyl and ethyl, x is integer from 1 to 3 (column 1, lines 30-48, column 2, lines 43--50), meeting the requirements of claims 1, 5, 9, 11, 19, 21, 23, 61, 67-68.
Regarding claim 56, Crabb discloses solvent (column 1, lines 46-47).

Claim Rejections - 35 USC § 102
16.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.      Claims 1, 5, 9, 11, 19, 21, 23, 56, 61-63, 66-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohr (US 2019/0112717).
            Regarding claims 1, 5, 9, 11, 19, 21, 23, 61-63, 66-69, Mohr discloses a method of inhibiting corrosion at a surface, the method comprising contacting the surface with an effective amount of an anti-corrosion composition comprising a compound of formula: R1-O-(CH2)x-S-(CH2)y-OR2, wherein R1, R2 are H, x and y are 
            Regarding claim 56, Mohr discloses additional corrosion inhibitor (para [0017], formula I).

Claim Rejections - 35 USC § 103
18.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.       The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.        Claims 57, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr as applied to claim 1 above, and further in view of Harrington (US 2015/0037202; applicants IDS).
           Mohr includes all features of claim 1 above.
          Regarding claim 57, Mohr discloses the corrosion inhibitor in contact the metal surface to protect the metal such as steel tube, wire or screws, wherein the corrosion inhibitor is used in the solvents to coat the metal surface (para [0019], [0032], [0054]). Mohr does not disclose the metal surface is a part of equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas.
          However, Harrington discloses the corrosion inhibitor compounds and compositions useful in reducing the corrosion by contacting the metal surface and coating the metal surface, wherein the metal surface is a part of equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas (para [0003]-[0004], [0024]-[0025], [0141], claim 20). It has been noted that the steel tube, wire or screws are the vital parts of the equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas.
      Since Mohr discloses the corrosion inhibition of the metal part of the steel tube, wire or screws and these are the vital parts of the equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas, at the time of invention, it would have been obvious to one of ordinary skill in the art to have used the corrosion inhibitor composition of Mohr with the aforementioned teachings of Harrington to coat the metal surface part of equipment used in the production, transportation, storage, and/or separation of crude oil or natural gas to protect it from the corrosion. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
           Regarding claim 60, Mohr discloses the corrosion inhibitor in contact the metal surface to protect the metal such as steel tube, wire or screws, wherein the corrosion inhibitor is used in the solvents to coat the metal surface (para [0019], [0032], [0054]). Mohr discloses solvents carrier but does not disclose from about 0.1 to about 20 wt% corrosion inhibitor in the solvent carrier such water:glycol ether in the ratio of 1:1.
          However, Harrington discloses the corrosion inhibitor compounds and compositions useful in reducing the corrosion by contacting the metal surface and coating the metal surface, wherein the corrosion inhibitor used in an amount of 2.5 wt% in the 1:1 water:glycol ether solvent system (para [0003]-[0004], [0024]-[0025], [0141], claim 20).
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have used the corrosion inhibitor of Mohr in an amount of 2.5 wt% in the 1:1 water:glycol ether solvent system, as taught by Harrington in order to reduce the corrosion of the metal by contacting the metal surface and coating the metal surface. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 
Claim Objections
21.        Claims 9, 11, 19, 21, 23, 61-63, 66-69 objected to because of the following informalities:  Applicants are required to correct the recitation “Formula” to “formula” as coted in base claim 1.  Appropriate correction is required.

Conclusion
22.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES J SEIDLECK can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768